SMITH, Judge.
The issue in this appeal is the proper calculation of claimant’s average weekly wage (AWW). In Mobley v. Winter Park Memorial Hospital, 471 So.2d 591 (Fla. 1st DCA 1985), this court addressed the question of how to determine the fair market value of group health insurance provided by the employer for purposes of computing AWW. The court concluded that this fair market value could not be determined merely by looking at the employer’s cost *1059for providing such a benefit, but instead, since in that case the claimant had exercised her privilege to convert the group health insurance into individual coverage, this cost of conversion constituted a prima facie showing of the fair market value of that benefit to her. The deputy in this case misread Mobley. That case did not hold that the conversion cost of employer-provided group health insurance was evidence of the fair market value of that benefit to claimant — and therefore includable in claimant’s AWW — only where the claimant actually converts the policy. Mobley simply approves the use of the conversion cost as an evidentiary basis for proof of fair market value of the insurance benefit provided by the employer. This same standard of value could be utilized in proving the value of the insurance benefit regardless of whether claimant avails herself of the benefit after termination of her employment. Accordingly, the cause is reversed and remanded to the deputy for correction of claimant’s AWW based on a new determination of the fair market value of group health insurance provided by the employer.
REVERSED and REMANDED.
JOANOS and WIGGINTON, JJ., concur.